Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 12/06/2022.
Claims 1, 3, 8, 11-13 and 18-20 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 12/06/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under 35 USC § 101:
Applicant argues that “A human mind is simply not capable of downloading data using a "first" and "new" data acquisition process from an "institution computing environment via a network." Accordingly, there is no reasonable interpretation of the claim that may practically performed in the mind. As such, claim 1 is not directed to an abstract idea of a "mental process - concepts performed in the human mind (observation, evaluation, judgment, opinion)." Moreover, amended claim 1 is directed to determining "whether the first set of data and the second set of data in the data set ... contain the same data," which is not related to "Organizing Human Activities."  Since claim 1 does not recite a judicial exception, claim 1 overcomes all 35 U.S.C. § 101 rejections at least based on Prong One of Step 2A of the Subject Matter Eligibility Test (page 6/9)”. 
Examiner disagrees.  the recitation of “downloading data using a "first" and "new" data acquisition process from an "institution computing environment via a network." is an An improvement that arises from the abstract idea itself is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
Also, the recitation of " data acquisition process from an institution computing environment via a network." as drafted, is data acquisition process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. Thus, If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “the elements of amended claim 1 provide meaningful limits and are thus a practical application. For example, claim 1 recites that the "new data acquisition process" is under test and that "data in the second set of data downloaded via the new data acquisition process is the same as data in the first set of data if the new data acquisition process correctly obtains details of the account." Claim 1 further recites that "analyzing the data set with an analysis model trained to determine whether the first set of data and the second set of data in the data set having different data structures contain the same data," and "selecting and  using the new data acquisition process for subsequently downloading data by the data management system from the institution computing environment via the network for the account of the user if the analysis data indicates that the new data acquisition process correctly obtains details of the account." These additional elements provide meaningful limitations and are a practical application. For example, with the elements of at least "analyzing the data set ..." and "selecting and using the new data acquisition process for subsequently downloading data ... if the analysis data indicates that the new data acquisition process correctly obtains details of the account," it is possible to determine if the new data acquisition process is correctly obtaining details of the account and may be safely used. This enables data acquisition processes to be improved and updated in a safe manner without interruption, e.g., see paragraph [0045] of the application as filed.  Thus, claim 1 includes limitations that are not simply "instructions to apply the exception," but, indeed integrates the process into a practical application. As such, Applicant respectfully submits that claim 1 satisfies Step 2A, Prong Two, of the Subject Matter Eligibility Test (page 7/9)”.
Examiner disagrees. Analyzing the data set ..." and "selecting and using the new data acquisition process for subsequently downloading data ... if the analysis data indicates that the new data acquisition process correctly obtains details of the account," it is possible to determine if the new data acquisition process is correctly obtaining details of the account and may be safely used is not considered an additional elements and do not integrate the Judicial exception into a practical application.   In particular, the claim only recite one additional element – using “data management system to download data from an institution computing environment via a network”,  to perform both the downloading of the first and new set of data from a user account and testing if the first and the new set of data correctly obtains details of the account, whether the first and the new set of data have different structure. The recitation of “data management system to download data from an institution computing environment via a network”,   in both steps is recited at a high-level of generality (i.e.,as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “data management system to download data from an institution computing environment via a network” to perform both the downloading and the testing steps amounts to no more than mere  instructions to apply the exception using a generic computer component. Mere instructions to  apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible. Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “ amended claim 1 recites, among other things, "selecting and using the new data acquisition process for subsequently downloading data by the data management system from the institution computing environment via the network for the account of the user if the analysis data indicates that the new data acquisition process correctly obtains details of the account." The selection and use of the new data acquisition process for subsequently downloading data is not mere instruction The "selection and use of "the new data acquisition process for subsequently downloading data ... if the analysis data indicates that the new data acquisition process correctly obtains details of the account" is not simply an addition of generic computer components or merely instructions to perform the method on a generic component. As noted above, the recited elements are an advance in downloading content in that it enables improvement of data acquisition processes in a safe and uninterrupted manner, and thus, is significantly more than the judicial exception. As such, Applicant respectfully submits that claim 1 satisfies Step 2B of the Subject Matter Eligibility Test.  For at least the above reasons, Applicant respectfully submits that claim 1, as amended, overcomes all 35 U.S.C. § 101 rejections. Dependent claims 2-12 depend, directly or indirectly, from independent claim 1 and overcome all 35 U.S.C. § 101 rejections based at least on their dependency from independent claim 1 (page 8/9)”. 
Examiner disagrees. The selection and use of the new data acquisition process for subsequently downloading data is not mere instruction is mere instruction performed by a data management system to download data from an institution computing environment via a network (i.e. a generic computer) and  is not considered an additional elements and do not integrate the Judicial exception into a practical application.   In particular, the claim only recite one additional element – using “data management system to download data from an institution computing environment via a network”, to perform both the downloading of the first and new set of data from a user account and testing if the first and the new set of data correctly obtains details of the account, whether the first and the new set of data have different structure. The recitation of “data management system to download data from an institution computing environment via a network”, in both steps is recited at a high-level of generality (i.e.,as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Also, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “data management system to download data from an institution computing environment via a network” to perform both the downloading and the testing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.    Additionally, by only “downloading content in that it enables improvement of data acquisition processes in a safe and uninterrupted manner, is NOT significantly more than the judicial exception. As such, claim 1 DOES NOT satisfy Step 2B of the Subject Matter Eligibility Test.  For at least the above reasons, claim 1, as amended, DOES NOT overcomes all 35 U.S.C. § 101 rejections. Dependent claims 2-12 depend, directly or indirectly, from independent claim 1 and DO NOT overcome all 35 U.S.C. § 101 rejections based at least on their dependency from independent claim. 
 Thus, the claim is not patent eligible. Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “Independent claims 13 and 18 includes similar clarifying amendments as independent claim 1, and as such, overcomes all 35 U.S.C. § 101 rejections for at least the same reasons as independent claim 1. Dependent claims 14-17 and 19, 20 depend, directly or indirectly, from independent claims 13 and 18, respectively and overcome all 35 U.S.C. § 101 rejections based at least on their dependency from independent claims 13 and 18 (page 8/9)”.
Examiner disagrees.   Even though, independent claims 13 and 18 includes similar clarifying amendments as independent claim 1, independent claims 13 and 18, DO NOT overcomes all 35 U.S.C. § 101 rejections for at least the same reasons as independent claim 1. Dependent claims 14-17 and 19, 20 depend, directly or indirectly, from independent claims 13 and 18, respectively DO NOT overcome all 35 U.S.C. § 101 rejections based at least on their dependency from independent claims 13 and 18.   Thus, the claims are not patent eligible. 
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.

Claim Rejections - 35 USC § 101







35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.








Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, claim (s) 1-20 are directed to a method.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites: downloading a first set of data from an account ... via a first data acquisition process" and "downloading  a second set of data from the account via a new data acquisition process that is under test, wherein data...”; “ generating a data set from the first set of data and the second set of data”; “ analyzing the data set with to determine whether the first set of data and the second  from the first data and the second...” and “analyzing a data set to determine whether the first set of data and the second set of data in the data set having different data structures contain the same data" and "selecting and using the new data  acquisition process for subsequently downloading data for the account of the user if the analysis data indicates that the new  data acquisition process correctly obtains details of the account” . 
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to mental process – concepts performed in the human mind (observation, evaluation, judgment, opinion).  
The claim recites limitations  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“ process and analysis model”; “data management system”; institution computing environment “ and “a network”). That is, other than reciting “process and analysis modle”; “data management system”; institution computing environment “ and “a network” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (“ process and analysis model”; “data management system”; institution computing environment “ and “a network”) language. 

 Similarly as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting (“ process and analysis model”; “data management system”; institution computing environment “ and “a network”)  nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a process” language. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because recites the following additional elements: (“process and analysis model”; “data management system”; “institution computing environment” ; “a network”)  is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of: (“process and analysis model”; “data management system”; institution computing environment”; “a network”)  amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements 
are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claims 13 and 18.
The dependent claims 2-6, 8-9, 11-12,19 and 20  are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. the claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 13 and 18.
Claim  7 recites analysis model includes a naive Bayes classifier model ,  claim 10 recites the additional element of : analysis model includes a logistic regression model;  claims 14-16 recite  the additional elements of clustering model includes a K means clustering model.  These elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Step 2B.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Johnston, US Pub No: 2018/0068281, teaches centralized financial account immigration system.
Taylor, III et al, US Pub No: 2013/0198093A1 teaches data mining and logic checking tools.
Chitgupakar et al, 2007/0011188 A1, teaches comparing data mining models on computing devices to test data to determine best data model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [M- R 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3681